UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-7220



MARC S. CASON, SR.,

                                              Plaintiff - Appellant,

          versus


MARYLAND DIVISION OF PAROLE AND PROBATION,

                                               Defendant - Appellee.


Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Catherine C. Blake, District Judge.
(1:06-cv-01186-CCB)


Submitted:   January 18, 2008             Decided:   February 8, 2008


Before TRAXLER, GREGORY, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Marc S. Cason, Sr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Marc S. Cason, Sr., seeks to appeal the district court’s

order dismissing his 42 U.S.C. § 1983 (2000) complaint as barred by

the statute of limitations.      We dismiss the appeal as untimely.

              Parties are accorded thirty days after the entry of the

district court’s final judgment or order to note an appeal.                Fed.

R. App. P. 4(a)(1)(A).       A district court may extend the time to

appeal upon motion filed within thirty days after expiration of the

prescribed time, and a showing of excusable neglect or good cause.

Fed. R. App. P. 4(a)(5).        This appeal period is “mandatory and

jurisdictional.”       Browder v. Dir., Dep’t of Corr., 434 U.S. 257,

264 (1978) (quoting United States v. Robinson, 361 U.S. 220, 229

(1960)).

              The district court’s order was entered on its docket on

May 17, 2006.      Cason filed his notice of appeal on July 11, 2006,

which was after the thirty-day appeal period expired but within the

thirty-day excusable neglect period.              On limited remand, the

district court found that Cason failed to establish good cause or

excusable neglect to justify filing the untimely notice, and thus

denied his motion for an extension of the appeal period.

              Because Cason’s notice of appeal was untimely filed, we

dismiss the appeal.       We dispense with oral argument because the

facts   and    legal   contentions   are     adequately   presented   in    the




                                     - 2 -
materials   before   the   court   and     argument   would   not    aid   the

decisional process.



                                                                    DISMISSED




                                   - 3 -